Citation Nr: 1624084	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:  Kathy Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to November 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  In April 2009, a videoconference hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  

In August 2009, the Board issued a decision which denied service connection for asbestosis/lung cancer.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  The Court, in a July 2013 Order, remanded the matter for compliance with the instructions in the Joint Motion, which called for the Board's decision to be vacated and the case remanded to the Board. 

In April 2014, the Board remanded the case to the RO for additional development.  As noted in the remand, the Board in June 2009 received additional evidence to include a statement from the Veteran indicating he would be justified in filing a claim of service connection for PTSD.  As such matter is not in appellate status, it is again referred to the RO for clarification and any appropriate action. 

After the case was returned for further appellate consideration, the Board in February 2016 requested a medical expert opinion through the Veterans Health Administration (VHA), pursuant to 38 C.F.R. § 20.901(a), and a response was received in May 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Competent evidence shows that the Veteran's diagnosed asbestosis has been related medically to his period of service. 


CONCLUSION OF LAW

Service connection for asbestosis is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As this decision grants the benefits sought in this appeal, no further action is required to comply with the VCAA.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

There is no specific statutory guidance regarding asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  Nevertheless, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual)(amended December 13, 2005), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

The Veteran served on active duty from June 1958 to November 1960.  He claims that he has asbestosis that is related to exposure to asbestos during service aboard the USS Saratoga (for six weeks) and the USS Independence (for most of his service).  At one time he had also alleged he had lung cancer.  He asserted in statements received in August 2007, January 2008, May 2009, and March 2014, and October 2015, that his military occupational specialty was not radioman, as reported on service personnel records (he stated he never performed such duties on any ship), but instead that he served as a seaman and gunnery fire control technician (not fire fighter).  He further asserted that he was assigned to a clean-up detail in late 1958, in relation to preparing the USS Independence for its commissioning in early January 1959, which involved such duties as assisting welders pull cables through bulkheads covered with asbestos, dust, and debris.  He stated that after the ship was commissioned, he served aboard her and slept mere feet below asbestos-covered pipes.  He reported that after service he worked in a Navy shipyard for four years and his duties entailed salvaging parts from de-commissioned ships, doing electrical work and welding, and performing some of the same types of jobs he did while in service and with the same type of environmental conditions.  

The Veteran's service personnel records reflect that his active service included service aboard the USS Independence as a radio operator.  He also was shown to have attended a two-day firefighters training course.  His service treatment records (STRs) show a diagnosis of, and treatment for, pulmonary tuberculosis (PTB).  Service connection is already established for PTB, currently inactive, which is not at issue in this appeal.  The STRs do not mention complaints of/treatment for asbestosis or lung cancer.

After service, there are numerous medical statements and studies showing both that the Veteran has a respiratory disorder (e.g., asbestosis, chronic obstructive pulmonary disorder (COPD), interstitial lung disease, and emphysema) and that he does not have a chronic respiratory disorder (e.g., as on VA examination reports in November 2008 and March 2009).  The various medical conclusions as to the nature and etiology of any of the Veteran's respiratory disorders appear to stem from how various pulmonary function tests, lung biopsies, X-ray studies, and CT scans were interpreted.  Both VA and private health care providers have furnished differing views on whether the Veteran has a chronic respiratory disorder, particularly from asbestos exposure in service, based on objective clinical findings from the tests, biopsies, studies, and scans.  On the one hand, there are VA and private statements that indicate X-rays and CT scans show calcific plaques that are consistent with asbestos exposure (see VA X-rays and CT scan in December 2006, VA CT scan in May 2007, VA physicians' statements in April 2009 and February 2013, and whole body PET CT scan in January 2011).  On the other hand, normal pulmonary function test results and biopsies are not consistent with exposure to asbestos (see VA lung biopsy in April 2008 and VA pulmonary function testing in November 2008 and May 2012).  Also, a VA examiner in May 2012 explained how the presence of plaques on X-rays "does not imply the disease of asbestosis."  

Additionally, the record shows that VA opinions were sought to address whether a diagnosed respiratory disorder had onset during service.  For instance, a VA examiner opined in February 2007 that the Veteran's asbestosis was not related to service.  In a January 2009 addendum statement, a VA examiner concluded that the Veteran's current lung condition was less likely than not caused by asbestos exposure.  A VA examiner in May 2012 found the Veteran's diagnosed emphysema did not meet the criteria for asbestosis.  

In April 2014, the Veteran's attorney submitted additional evidence, including various private medical records that appear to show that the Veteran had a current respiratory disorder that may be related to exposure to asbestos during service.  For example, Dr. John Mazur of Great Falls Clinic in December 2010 found that the Veteran had pleural plaquing consistent with asbestos exposure, although he did not identify asbestosis per se.  After the Veteran underwent a whole body PET CT scan in January 2011, Dr. Mazur found pleural-based densities that had increased in size over the years on CT scans, which were suspicious for rounded atelectasis; in February 2011, he stated that the Veteran had asbestos pleural disease.  In March 2011, the Veteran was seen with increased lung symptoms, and Dr. Catherine Stephens at the Billings Clinic concluded in September 2011 that the Veteran met the minimal requirements for asbestosis, based on his history of exposure to asbestos, radiographic findings consistent with prior asbestos exposure, and evidence of some fibrotic change in both lungs.  Dr. Stephens continued to provide a diagnosis of asbestosis in a July 2013 follow-up visit.  

Later in April 2014, the Board remanded the case to the RO to obtain a VA opinion to clarify the disparate medical interpretations of studies and scans as to whether the Veteran had a respiratory disorder including claimed asbestosis, and to determine whether a diagnosed pulmonary disability was likely attributable to the Veteran's period of service.  In response, a VA examiner in November 2014 concluded that the Veteran's asbestosis was more likely due to exposures he had after his period of service rather than from exposures he had during service.  He found that as the "bulk of [his] asbestos exposure" occurred with his occupation in the immediate post-service years, it was more likely than not that his period of service was not the cause of his exposure (and thus not the cause of his asbestosis).  The examiner acknowledged that on a previous VA examination in 2012, it was noted that the Veteran had worked in a Navy shipyard for four years after his active service, where he reportedly stripped wires coated in asbestos without wearing any protective gear.  In a brief addendum opinion dated in July 2015, the VA examiner confirmed his prior opinion of April 2014, without additional commentary or explanation of rationale.  

It is notable, however, that the VA examiner did not address the nature and extent of the Veteran's exposure to asbestos during service, or provide rationale for rejecting why exposure during service - which the Board finds reasonable to assume - did not result in his asbestosis.  In the request for the opinion, the examiner was informed that service personnel records showed that the Veteran served as a seaman/radio operator, and as such the probability of his exposure to asbestos during service was considered to be minimal.  Moreover, the opinion request instructions also stated that there was no evidence in military personnel records that the Veteran worked in a capacity that would lead to a presumption of higher probability of exposure based on job duties.  These instructions ignore the fact that the Veteran has furnished numerous statements, emphatically asserting that his military occupational specialty in service was a fire control technician, for which there is a high probability of exposure to asbestos.  The Board finds his statements to be credible (and the undersigned indicated at the April 2009 Board hearing that exposure to asbestos during service would be conceded).  

In response to the unfavorable VA opinion, the Veteran's attorney submitted an article from the Centers for Disease Control and Prevention, citing to relevant criteria to determine etiology (i.e., the levels of concentration, duration, and frequency of exposure to asbestos), and claiming that the Veteran's "daily exposure to high quantities of asbestos" while in the service was greater than his "comparatively minimal exposure while stripping wires" after service.  She also submitted a medical article in support of the proposition that medical literature suggested that it is "very difficult to precisely determine which source of exposure to asbestos causes asbestosis to develop."  

Based on the conflicting evidence and the fact that the etiology of the Veteran's diagnosed asbestosis was still unclear, the Board determined that an expert medical opinion was necessary.  To resolve the specific medical question presented, the Board in February 2016 sought an advisory medical opinion from a VA pulmonologist (a VHA opinion), requesting a response to the following questions:  what is the most likely etiology for the Veteran's current asbestosis?; and specifically, is it at least as likely as not that the asbestosis is attributable, at least in part, to the Veteran's period of service from June 1958 to November 1960 including as due to exposure to asbestos therein?  

The consulting expert responded with an opinion received in May 2016, which was favorable to the Veteran's claim.  He stated that the Veteran had asbestos-related pulmonary disease as an early manifestation, which progressed to fibrosis associated with asbestos (asbestosis).  He noted that there was no mesothelioma or lung cancer (as lung biopsies were done to exclude them).  He acknowledged the Veteran's history of exposure to asbestos both during and immediately following service, noting that although the presence of asbestos on the ships during service may have been limited, it was nevertheless undeniable.  He further noted that any work to prepare a ship for commissioning (as was done by the Veteran) would also constitute a potential source of asbestos exposure.  He stated that there was no other exposure risk during later employment of the Veteran as an air traffic controller.  The consultant concluded that there was a high likelihood of asbestos-related lung disease associated with the Veteran's exposures during work in both military service and after service as a civilian contractor at the Navy shipyard.  He listed the likely causal factors of the Veteran's particular pulmonary pathology as follows:  the known presence of asbestos on the ships, the location of deployment, his reported work activity, and the duration of that exposure.  The consultant stated it was difficult to separate the exposure during service from additional exposure during the same time period as a civilian contractor, as both exposures likely contributed to the development of the lung disease.  He opined that it was at least as likely as not that the asbestosis was attributed "at least in part" to the Veteran's period of service.  

The consulting expert offered an adequate explanation of rationale for the opinion offered, with citation to supporting factual data in the record.  The Board also recognizes that this case raises difficult medical questions.  First, there was the issue of identifying the Veteran's specific lung disease.  Second, which was the focus of the consulting expert, there was the question of whether the Veteran's current lung disease was related to exposure to asbestos during service, especially given that he perhaps had a greater risk of exposure after service while employed as a civilian contractor working in a Navy shipyard.  Ultimately, the evidence shows that the Veteran's lung disease was diagnosed as asbestosis, and that his disability was medically related, at least in part, to his period of military service.  

Thus, in view of the difficult questions raised by this case and the comprehensive review undertaken by the VHA examiner who is an expert in the medical field considered in this appeal, the Board finds that his nexus opinion is particularly probative and entitled to great weight.  Accordingly, there is competent evidence to support the claim that the Veteran currently has asbestosis, and that such disability has been linked in part to his service.  Accordingly, service connection for asbestosis is warranted.  38 C.F.R. § 3.303.  


ORDER

The appeal seeking service connection for asbestosis is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


